Citation Nr: 1223818	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  12-11 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a right foot condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1951 to October 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which declined to reopen the Veteran's claim for service connection for a right knee condition and denied service connection for a right foot condition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right knee condition and right foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In a February 2007 decision, the Board declined to reopen the Veteran's claim for service connection for a right knee condition, and the Veteran did not timely appeal this decision.

2.  The evidence received since the February 2007 Board decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right knee condition.



CONCLUSIONS OF LAW

1.  The February 2007 Board decision declining to reopen the Veteran's claim for entitlement to service connection for a right knee condition is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100 (2006).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a right knee condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's petition to reopen the previously disallowed claim for service connection for a right knee condition has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that petition to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will proceed with a decision on the Veteran's petition to reopen.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2011).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness.)

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran's claim for service connection for a right knee condition was last finally denied in a February 2007 decision of the Board, which found that the Veteran had not submitted new and material evidence demonstrating that the Veteran's right knee condition was incurred in or aggravated by service.  The Veteran did not appeal this decision, and the Board's decision became final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100 (2006).  The evidence under consideration at the time of the February 2007 denial included the Veteran's lay statements, VA medical treatment records, and the Veteran's service treatment records.

The Board must now determine if new and material evidence has been submitted since the time of the February 2007 Board decision.  See 38 U.S.C.A. § 5108 (West 2002).  The evidence added to the record after the February 2007 decision includes, in pertinent part, additional medical evidence, including notes from several VA physicians suggesting that the Veteran's right knee condition was incurred in service.  For example, in February 2010, February 2011, and August 2011, VA clinicians indicated that the Veteran had arthritic knees with a history of trauma to the knees in service.  A June 2010 clinician indicated that the Veteran's right knee problems were "service related."  A July 2010 notation from a VA examiner indicated that the Veteran had been experiencing increasing pain in his right knee for "many" years.  This evidence is new because all of these records post-date the Board's February 2007 decision; by definition, none of these records were previously submitted to VA.

Regarding the materiality of the newly submitted evidence, the Veteran's claim for service connection for a right knee condition was last finally denied because the Board found that no new and material evidence had been submitted to suggest that the Veteran's right knee condition was incurred in or aggravated by service.  The new medical evidence suggesting that the Veteran's right knee condition was aggravated by service thus relates to unestablished facts necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a right knee condition is reopened.


ORDER

The claim for service connection for a right knee condition is reopened, and the appeal is allowed to this extent only.


REMAND

Having reopened the Veteran's claim for service connection for a right knee condition, the Board must now determine whether the reopened claim may be granted on the merits.  The Board finds that additional development of the medical record is warranted with respect both to this claim and to the Veteran's claim for service connection for a right foot condition.

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, the record contains evidence of a current right knee condition, a record in service for treatment of a knee and leg condition, and medical evidence suggesting that the Veteran's right knee condition may have been aggravated by service.  The credibility of the medical opinions relating the Veteran's right knee condition to his active duty service is presumed for the purpose of reopening the Veteran's claim.  Given the lack of a stated rationale for such opinions, however, the Board finds that these opinions are not themselves sufficient as a basis upon which to grant the Veteran's claim.  No VA examination of the Veteran's right knee condition is of record; this case must be remanded in order to obtain such an examination.  

Similarly, the record contains evidence of a current right foot condition and a suggestion from VA clinicians that the Veteran's current foot condition may be related to service.  As with the clinical records relating to the Veteran's right knee, given the lack of a rationale associated with these opinions, they are not themselves sufficient as a basis upon which to grant the Veteran's claim.  The Veteran has not been provided with an examination of his right foot condition.  Accordingly, this case must be remanded for a VA medical examination to determine the nature of the Veteran's right foot condition and whether such disability is related to service.  

Additionally, with regard to claims such as these that involve the possible question of aggravation of a preexisting condition, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A.         § 1111 (West 2002).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2011).

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Board notes that an October 1951 induction examination stated that the Veteran had "septic arthritis, right knee - slight effusion at present time.  No disability."  Similarly, a July 1951 pre-induction examination indicated that the Veteran had "3 degree pes planus, bilateral, asymptomatic."  The record suggests that the Veteran may have had both a knee condition and pes planus that preexisted service.  In addition to the possibility of a direct relationship between the Veteran's claimed condition and his active duty military service, the possibility of aggravation of a preexisting condition must be considered on remand.

In June 2012, the Veteran's representative indicated that following a knee injury in-service, the Veteran received two months of outpatient care at the U.S. Naval Hospital in Yokosuka, Japan.  The Veteran's representative correctly notes that the record is ambiguous as to whether VA has attempted to obtain such records, and such records should be requested on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any additional VA and non-VA treatment records identified by the Veteran, to include attempting to pertain all pertinent records relating to the Veteran's in-service treatment at the U.S. Naval Hospital in Yokosuka, Japan.  All attempts to secure this evidence must be documented in the claims folder.  If, after making reasonable efforts to obtain named records the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be  obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After completing the above directive, schedule the Veteran for a VA medical examination with an examiner (or examiners, if necessary) of appropriate expertise to determine the nature and etiology of the Veteran's right knee and right foot disability.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that such a review was conducted.  The examiner must: 

a)  Identify any right knee and/or right foot disability that is currently show or that has been manifested at any time since February 2011;

b)  For each right knee and/or right foot disability identified, provide an opinion as to whether the disability clearly and unmistakably (that is, obviously or manifestly) existed before his active duty service;

c)  For each right knee and/or right foot disability that did not clearly and unmistakably exist before his active duty service, provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that such condition originated during, or is etiologically related to, his active duty service;

d)  For each right knee and/or right foot disability that did clearly and unmistakably exist prior to active duty service, provide an opinion as to whether such disability clearly and unmistakably (that is, obviously or manifestly) was not aggravated (increased in severity beyond the natural progression of the disability) during his active duty service. 

The VA examiner (or examiners, if necessary) must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


